NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            MAR 31 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARON JONZ,                                       No. 08-15272

               Petitioner - Appellant,           D.C. No. 2:05-cv-01501-PMP-
                                                 GWF
  v.

SHERMAN HATCHER; THE                             MEMORANDUM *
ATTORNEY GENERAL OF THE STATE
OF NEVADA,

               Respondents - Appellees.


                     Appeal from the United States District Court
                              for the District of Nevada
                       Philip M. Pro, District Judge, Presiding

                            Submitted January 28, 2010**

Before:        FARRIS, HALL, and LEAVY, Circuit Judges.

       Nevada state prisoner Aron Jonz appeals from the district court’s judgment

denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C.

§§ 1291 and 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jonz contends that his counsel’s failure to fully explain to him the elements

of the charged offense and to provide him with copies of discovery and the pre-

sentence report rendered his Alford plea involuntary. North Carolina v. Alford,

400 U.S. 25 (1970). We affirm the district court because Jonz has not

demonstrated that the Nevada state courts’ denial of relief was contrary to, or an

unreasonable application of, clearly established federal law, as determined by the

United States Supreme Court, or based on an unreasonable determination of the

facts. See 28 U.S.C. § 2254(d); Hill v. Lockhart, 474 U.S. 52, 59 (1985);

Strickland v. Washington, 466 U.S. 668, 686-87, 691-93 (1984).

      To the extent Jonz raises an uncertified issue in his briefs, we construe his

arguments as a motion to expand the certificate of appealability and we deny the

motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th

Cir. 1999) (per curiam).

      AFFIRMED.




                                          2